


110 HR 2820 IH: To require health insurance coverage for certain

U.S. House of Representatives
2007-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2820
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2007
			Mr. Ross introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require health insurance coverage for certain
		  reconstructive surgery.
	
	
		1.Short titleThis Act may be cited as the
			 Reconstructive Surgery Act of 2007.
		2.Coverage of
			 reconstructive surgery
			(a)Group Health
			 Plans
				(1)Public health
			 service act amendments
					(A)In
			 generalSection 2706 of the Public
			 Health Service Act (42 U.S.C. 300gg–6) is amended to read as
			 follows:
						
							2706.Coverage of
				reconstructive surgery
								(a)RequirementA group health plan and a health insurance
				issuer offering group health insurance coverage in connection with a group
				health plan that provides coverage for surgery shall provide coverage for
				reconstructive surgery, including medically-necessary treatment for
				pre-operative and post-operative care deemed necessary by the treating
				physician or team of physicians.
								(b)DefinitionIn
				subsection (a), the term reconstructive surgery means any
				medically necessary and appropriate surgery performed to correct or repair
				abnormal structures of the body caused by congenital defects, developmental
				abnormalities, trauma, infection, tumors, or disease to—
									(1)improve functions;
				or
									(2)give the patient a
				normal appearance, to the extent possible, in the judgment of the physician
				performing the surgery.
									(c)Rule of
				Construction
									(1)In
				generalNothing in this section shall be construed to require a
				group health plan or health insurance issuer in connection with a group health
				plan to provide coverage for cosmetic surgery.
									(2)DefinitionIn
				paragraph (1), the term cosmetic surgery means surgery that is
				performed to alter or reshape normal structures of the body in order to improve
				appearance.
									.
					(B)Conforming
			 amendmentSection 2723(c) of the Public Health Service Act (42 U.S.C.
			 300gg–23(c)) is amended by striking section 2704 and inserting
			 sections 2704 and 2706.
					(2)ERISA
			 amendments
					(A)In
			 generalSection 713 of the Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1185b) is amended to read as follows:
						
							713.Coverage for
				reconstructive surgery
								(a)RequirementA group health plan and a health insurance
				issuer offering group health insurance coverage in connection with a group
				health plan that provides coverage for surgery shall provide coverage for
				reconstructive surgery, including medically-necessary treatment for
				pre-operative and post-operative care deemed necessary by the treating
				physician or team of physicians.
								(b)DefinitionIn
				subsection (a), the term reconstructive surgery means any
				medically necessary and appropriate surgery performed to correct or repair
				abnormal structures of the body caused by congenital defects, developmental
				abnormalities, trauma, infection, tumors, or disease to—
									(1)improve functions;
				or
									(2)give the patient a
				normal appearance, to the extent possible, in the judgment of the physician
				performing the surgery.
									(c)Rule of
				Construction
									(1)In
				generalNothing in this section shall be construed to require a
				group health plan or health insurance issuer in connection with a group health
				plan to provide coverage for cosmetic surgery.
									(2)DefinitionIn
				paragraph (1), the term cosmetic surgery means surgery that is
				performed to alter or reshape normal structures of the body in order to improve
				appearance.
									.
					(B)Conforming
			 amendments
						(i)Section 731(c) of
			 such Act (29 U.S.C. 1191(c)) is amended by striking section 711
			 and inserting sections 711 and 713.
						(ii)Section 732(a) of
			 such Act (29 U.S.C. 1191a(a)) is amended by striking section 711
			 and inserting sections 711 and 713.
						(iii)The table of
			 contents in section 1 of such Act is amended by inserting after the item
			 relating to section 712 the following new item:
							
								
									Sec. 713. Coverage for reconstructive
				surgery.
								
								.
						(b)Individual
			 MarketSection 2752 of the Public
			 Health Service Act (42 U.S.C. 300gg–52) is amended to read as
			 follows:
				
					2752.Coverage for
				reconstructive surgeryThe
				provisions of section 2706 shall apply to health insurance coverage offered by
				a health insurance issuer in the individual market in the same manner as they
				apply to health insurance coverage offered by a health insurance issuer in
				connection with a group health plan in the small or large group
				market.
					.
			(c)Effective
			 Dates
				(1)Group health
			 plansSubject to paragraph (3), the amendments made by subsection
			 (a) shall apply with respect to group health plans for plan years beginning on
			 or after January 1, 2008.
				(2)Health insurance
			 coverageThe amendment made by subsection (b) shall apply with
			 respect to health insurance coverage offered, sold, issued, renewed, in effect,
			 or operated in the individual market on or after such date.
				(3)Collective
			 bargaining agreementsIn the case of a group health plan
			 maintained pursuant to 1 or more collective bargaining agreements between
			 employee representatives and 1 or more employers ratified before the date of
			 enactment of this Act, the amendments made by subsection (a) shall not apply to
			 plan years beginning before the later of—
					(A)the date on which
			 the last collective bargaining agreements relating to the plan terminates
			 (determined without regard to any extension thereof agreed to after the date of
			 enactment of this Act), or
					(B)January 1,
			 2008.
					For purposes
			 of subparagraph (A), any plan amendment made pursuant to a collective
			 bargaining agreement relating to the plan which amends the plan solely to
			 conform to any requirement added by subsection (a) shall not be treated as a
			 termination of such collective bargaining agreement.(d)Coordinated
			 RegulationsSection 104(1) of Health Insurance Portability and Accountability Act of
			 1996 (Public Law 104–191) is amended by striking this
			 subtitle (and the amendments made by this subtitle and section 401) and
			 inserting the provisions of part 7 of subtitle B of title I of the
			 Employee Retirement Income Security Act of
			 1974, and the provisions of parts A and C of title XXVII of the
			 Public Health Service
			 Act.
			
